Citation Nr: 1118280	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Attorney John S. Berry, Esquire



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Detroit, Michigan RO, which continued a 50 percent rating for PTSD.

The issues of entitlement to service connection for tinnitus, a gastrointestinal condition to include as secondary to PTSD, and a sleep disorder to include as secondary to PTSD, have been raised by the record (see Veteran's May 2008 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran's claim for an increased rating for PTSD was received by VA on October 15, 2007; consequently the period for consideration is from October 2006.  For the period from October 2006 to January 2007, the only treatment record in evidence is a December 22, 2006 VA discharge summary, indicating that the Veteran was voluntarily admitted for inpatient psychiatric hospitalization for PTSD on November 30, 2006.

[In an August 2007 rating decision, the RO granted a temporary total (hospitalization) rating for PTSD for the period from November 30, 2006 to January 1, 2007.  Therefore, that period of time is not for consideration in this appeal.] 

First, in his December 2006 claim for an increased rating, the Veteran states that he had been receiving mental health treatment from the Battle Creek VA Medical Center "for the past year", suggesting there are treatment records preceding the November 2006 hospitalization.   The claim and the December 2006 VA discharge summary are indications that additional pertinent records remain outstanding.  Specifically, the 2006/2007 hospitalization discharge summary indicates that the Veteran was pre-authorized for voluntary admission to the inpatient PTSD program, suggesting that there was a psychiatric consultation prior to admission leading to the pre-authorization.  Furthermore, the hospitalization should have generated substantial clinical records, yet the only record in evidence from the hospitalization is the discharge summary.  As the clinical records are likely to contain pertinent information, they must be secured.  Also, the discharge plan for outpatient follow-up suggests additional post-hospitalization treatment records (which are likely to contain pertinent information).  The first mental health treatment record following the December 2006 hospitalization is from March 2007, which documented a counseling appointment three months after discharge.  Records of any VA treatment the Veteran has received for the disability at issue are constructively of record, are highly likely to contain pertinent information, and must be secured.

Furthermore, in an intervening decision (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  The Board notes that TDIU was denied in a final August 2007 rating decision.   However, it is re-raised by the record with respect to the instant claim for increase, and must be developed and addressed anew.  Specifically, the Veteran alleges, in essence, that because of his PTSD the only work he can engage in is self-employed (with his brother as a partner), and that such business is seasonal and marginal.  

Notably, the record reflects that the Veteran also attributes his inability to work, in part, to back and knee problems, which are not service connected (service connection was denied in an unappealed (final) May 2009 rating decision).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all inpatient or outpatient VA evaluations and treatment the Veteran has received for psychiatric disability since November 2005, specifically including any complete clinical records of all consultations, evaluations and treatment from November 2005 until his hospital admission in November 2006, the complete clinical records from the November 2006-January 2007 hospitalization at Battle Creek VA Medical Center, records of follow-up treatment after the hospitalization, and updated records of any treatment he has received since May 2009.   

2.  The RO should then arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  The Veteran's claims file must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  In discussing the impact of the PTSD on the Veteran's occupational functioning, the examiner must specifically comment as whether or not the PTSD is of such nature and severity as to preclude any employment other than in a self-employed roofing business.  The examiner must explain the rationale for all opinions.   
3.  The RO should then re-adjudicate the increased rating claim (to include consideration of the matter of entitlement to a TDIU rating, and whether referral for consideration of an extraschedular rating is warranted.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

